Citation Nr: 1236716	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.Y.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In February 2012, the Veteran expressed his desire to file claims for entitlement to service connection for prostate cancer and entitlement to service connection for cholesterol.  Although raised, these issues have not been adjudicated by the RO.  As such, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In October 2011, the Board remanded the Veteran's claim for entitlement to service connection for sleep apnea for additional development, including an adequate VA examination.  Review of the claims file reveals that the RO solicited an additional VA medical opinion, and did not provide the Veteran with a new VA examination as directed by the Board's October 2011 Remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must provide the Veteran with a new VA examination addressing the etiology of his sleep apnea.

Even if the Board were to find that obtaining a VA opinion instead of providing a VA examination constituted substantial compliance with its October 2011 Remand, the VA opinion obtained is inadequate.  Although the VA opinion addressed the medical evidence in the claims file, the VA examiner failed to consider and address the lay evidence of record, as specifically directed by the Board in its October 2011 Remand.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service"). 

In that regard, the VA medical opinion obtained found that the Veteran's sleep apnea was not directly related to service, in part, because there was no evidence of sleep apnea during service and no diagnosis of sleep apnea until 2004, almost 34 years after the Veteran's discharge from service.  However, the Veteran has provided competent lay statements that he had sleep problems during service and continuously since service discharge.  Specifically, in a January 2003 claim form, the Veteran stated that his sleep apnea began in August 1969.  In an April 2004 statement, the Veteran reported that he had sleep trouble during service, that his sleep disorder became chronic in Vietnam, and that his symptoms continue to this day.  In a January 2006 substantive appeal, the Veteran stated that he was treated for a respiratory disorder during service, and that he developed a sleep problem during service which he has struggled with continuously since that time.  Because the VA opinion failed to consider all of the competent evidence of record, including evidence which goes to the basis for the opinion provided, the Board finds that it is inadequate upon which to base an appellate decision, and a new VA examination must be provided.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a new VA examination to determine the etiology of his current sleep apnea.  The Veteran's claims file, including a copy of this remand, and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's competent lay statements of sleep disorder symptoms during service and continuously thereafter, the VA examiner must provide an opinion as to whether the Veteran's current sleep apnea is directly related to his active duty service.  The VA examiner must consider and discuss the Veteran's lay statements regarding the sleep symptoms that he experienced during service and since service discharge.  In addition, the VA examiner must provide an opinion as to whether the Veteran's current sleep apnea was caused or aggravated by a service-connected disorder, to include posttraumatic stress disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

